United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                       ___________

                                       No. 00-1552
                                       ___________

Jack L. Losee, Jr.,                         *
                                            *
                      Appellant,            * Appeal from the United States
                                            * District Court for the Southern
      v.                                    * District of Iowa.
                                            *
State of Iowa,                              *      [UNPUBLISHED]
                                            *
                      Appellee.             *
                                       ___________

                                  Submitted: January 12, 2001

                                      Filed: January 23, 2001
                                       ___________

Before RICHARD S. ARNOLD, FAGG, and BOWMAN, Circuit Judges.
                           ___________

PER CURIAM.

       An Iowa jury convicted Jack L. Losee, Jr. of two counts of first-degree murder
and he was sentenced to life in prison. After his unsuccessful pursuit of state-court
remedies, see State v. Losee, 354 N.W.2d 239 (Iowa 1984), Losee filed this 28 U.S.C.
§ 2254 habeas petition, and the district court denied relief. Losee raises one issue on
appeal. He asserts his trial attorney ineffectively assisted him in deciding to call a
psychologist as a witness. In response to a hypothetical question on cross-examination,
the psychologist testified Losee's personality profile conducted four years earlier was
associated "with poorly-executed crimes that exhibit a great deal of savagery and
homicidal intents."

       To prevail on his ineffective assistance claim, Losee must show both that his
attorney's performance fell below an objective standard of reasonableness and that the
deficient performance actually prejudiced him. See Strickland v. Washington, 466 U.S.
668, 687-88 (1994). Applying Strickland, the Iowa Supreme Court rejected Losee's
ineffective assistance claim on the merits. See 354 N.W.2d at 244-45. We may not
grant habeas relief on the claim unless the Iowa Supreme Court's decision "was
contrary to, or an unreasonable application of, the standard articulated by the [United
States] Supreme Court in Strickland." Owens v. Dormire, 198 F.3d 679, 681 (8th Cir.
1999), cert. denied, 120 S. Ct. 2725 (2000); see 28 U.S.C. § 2254(d)(1) (Supp. III
1997). We conclude the state court did not apply Strickland unreasonably. Even if
the attorney's decision to call the witness was deficient, Losee cannot show a
reasonable probability that he would have been acquitted absent admission of the
psychologist's testimony, given the other evidence against him. See 354 N.W.2d at
244. We thus affirm the district court's denial of Losee's habeas petition.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-